Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 25-32 are new.
Claims 1-32 are pending. Applicant’s amendment has necessitated new grounds of rejection. Accordingly, this Action is FINAL.

Drawings
The drawings were received on 7/29/21.  These drawings are acceptable.

Withdrawn rejections
Applicant's amendments and arguments filed 7/29/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31 and 32 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant is now alleging that the newly claimed range is a different invention than the originally disclosed range since the newly claimed range has properties unique from the originally disclosed range. Indeed, Applicant asserts that the prior art range excluded the critical connective tissue proteins embraced by the new range of between 3.5 kDa and 100 kDA (paragraph 5 of the Declaration of Michael F. Sickler) and that these proteins are “highly prized” (paragraph 6 of the Declaration of Michael F. Sickler). Accordingly, this appears to be an admission indicating that he newly claimed range is a different invention than the range originally described and is properly rejected as being new matter. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 15-18 and 22-32, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Leary et al. (US 5236456).
Applicant claims, for example:

    PNG
    media_image1.png
    574
    1399
    media_image1.png
    Greyscale

This is a product-by-process type claim. See MPEP 2113 Product-by-Process Claims [R-10.2019]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.

With regard to instant claims 1, 2 and 15, O’Leary et al. disclose osteogenic compositions made from demineralized bone material (title; abstract; claims 1-28) comprising the connective tissue collagen proteins (column 2, lines 15-27; claim 1) which inherently have molecular weights greater than or equal to 3.5kDa, because composition is subjected to the same acid-promoted cleavage (claims 1 and 19) as instantly taught (instant specification [0012]) for a predetermined time and extraction temperature between about 30-75° C (claims 7-10) and is also inherently “enhanced” especially when O’Learly et al. disclose adding other ingredients such as demineralized bone powder (claim 11), inorganic element (claim 12), hydroxyapatite (claim 22) and growth factors (claim 25) and the osteogenic composition is in viscous liquid form (claim 2). Claim 25, dependent from claim 24, provides an embodiment where the osteogenic composition contains at least on ingredient such as BMPs, PDGF and TGF-β (claims 24 and 25). Since these are the same connective tissue proteins argued by Applicant as being critical (remarks page 10), then the composition of O’Leary et al. naturally increases osteogenic activity by providing access to the connective tissue proteins that promote bone growth. With regard to the “prepared by” limitations in claim 1 and claims dependent therefrom such as 2-11, 15-18, 22- 30, that are directed to the preparation method, these are product-by-process limitations. Please note that in product-by-process claims, once a product appearing to be substantially 
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As a practical matter, the Patent Office is not equipped to manufacture products by the myriad number of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Therefore the burden is thrust upon Applicant to demonstrate a distinction between the prior art composition of O’Leary et al. and that which is claimed. See MPEP 2113 (II).
With regard to instant claims 2 and 15, O’Leary et al. teaches neutralizing the acidic viscous liquid with a base solution to produce a pH closer to neutrality such as about 5 (column 7, lines 55-60), which is greater than or equal to 4.5.
With regard to instant claims 1, 2, 15, 31 and 32, O’Leary et al. disclose compositions with BMPs, PDGF and TGF-β (claims 24 and 25) which are acknowledged by application as being with the claimed range of 3.5 kDa and 100 kDa (page 10 of Remarks). 
Accordingly, instant claims 1-11, 15-18, 22-24, 31 and 32 are rejected.
Response to Arguments:
Applicant asserts that: “O'Leary expressly teaches that its osteogenic composition has a "molecular weight range from about several hundred to about several thousand kilodaltons." See US 5236456 at col. 5, lines 24-26. This range excludes critical connective tissue proteins (e.g., bone morphogenic proteins and growth factors such as such as BMP-2 - 18kDa, BMP-7 - 49kDa, TGF-B - ~55kDa, PDFG - 12kDa - 13.5kDa, etc.) having molecular weights between 3.5kDa and O'Leary's "several hundred" kDa (hereinafter referred to as "Non-O'Leary Proteins'). It is well known in the field that these Non-O'Leary Proteins increase osteogenic activity and promotes bone growth… Applicant's claimed invention provides an enhanced osteogenic composition that expressly includes access to the Non-O'Leary Proteins (e.g., "connective tissue proteins having molecular weights greater than or equal to 3.5kDa"). See Applicant's Claims 1-24. O'Leary's composition lacks access to these critical Non O'Leary Proteins having molecular weights between 3.5kDa and O'Leary's "several hundred" kDa. The Non-O'Leary Proteins, provided by Applicant's claimed invention and inaccessible to O'Leary, allow Applicant's composition to provide enhanced osteogenic activity…” Respectfully the Examiner does not agree with this analysis for the following reasons. First, claim 1 remains open ended and included the higher MW components of O’Leary. Secondly, the components that Applicant alleges that O’Leary excludes are in fact added to the composition by O’Leary. O’Learly teaches adding PDGF, TGF-β, bone morphogenic proteins (BMPs) to the composition (claims 24 and 25) thus adding those proteins having molecular weights between 3.5 kDa and 100 kDA. As noted previously, the instant claim is a . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


s 1-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Leary et al. (US 5236456) and Akella et al. (US 20120121660) and Yamamoto et al. (US 20060257306). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    574
    1399
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	The reference of O’Leary et al. is discussed in detail above and the discussion and analysis is hereby incorporated by reference. 
	With regard to instant claims 12-14 and 19-21, Akella et al. teach bone void filler compositions (title; abstract; claims 1-20) that has a pH from about 2 to about 7 (claim 4) further comprising an additive such as allograft chips (claim 6), which make the 
	Akella et al. teach adding various synthetic calcium phosphates (claims 2-3) as well as hydroxyapatite [0126]. 
	With regard to instant claims 20 and 21, Yamamoto et al. teach calcium phosphate nanoparticles of 10-100 nm (Abstract; Figure 9) and no more than 1 µm [0001] and liquid dispersions thereof [0002]. Yamamoto et al. teach: “by using hydroxyapatite nanoparticles for a bone filler, complexation with other materials, and a high intensity and highly functional bone filler can be expected.” [0007]
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and O’Leary et al. is that O’Leary et al. do not expressly teach lyophilization of the composition to a dry fibrous matrix or blending into particles having an average particle size of between 0.1-2000 microns. This deficiency in O’Leary et al. is cured by the teachings of Akella et al. 
2. The difference between the instant application and O’Leary et al. is that O’Leary et al. do not expressly teach dry granules or mixing with synthetic calcium phosphate powder and grinding down to granules or mixing with nano-sized calcium phosphate particles suspended in an aqueous solution. This deficiency in O’Leary et al. is cured by the teachings of Akella et al. and Yamamoto et al.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a osteogenic research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from osteogenic medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the enhanced osteogenic composition of O’Learly et al. by lyophilization of the composition to a dry fibrous matrix and blending into particles having an average particle size of between 0.1-2000 microns, as suggested by Akella et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. O’Leary et al. teach that the composition is to be applied to a bone defect site by packing the site with the composition provided in the form of a powder or a highly viscous paste or liquid (column 7, lines 34-37). Akella et al. teach the artisan that to make a powder, the composition is first lyophilized and then milled to a particle size of  about 100 µm to about 840 µm, which is within the instantly claimed pixie dust particle size range. Therefore, to practice that powder embodiment of O’Learly et al., the artisan would follow the guidance of Akella et al. and lyophilize the composition of O’Learly et al., which naturally produces a dry fibrous matrix because the same proteins are 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the enhanced osteogenic composition of O’Learly et al. as dry granules or mixing with synthetic calcium phosphate powder and grinding down to granules or mixing with nano-sized calcium phosphate particles suspended in an aqueous solution, as suggested by Akella et al. and Yamamoto et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. O’Leary et al. teach and suggest adding the calcium phosphate hydroxyapatite, which is an apatite, and Applicant also teaches granules of apatite as a synthetic calcium phosphate powder which is mixed and ground down to a dry solid granule [0024]. Akella et al. teach adding various synthetic calcium phosphates/hydroxyapatite and milling into solid granules. Therefore it is obvious to adding synthetic calcium phosphates, which are functionally equivalent to hydroxyapatite, to the osteogenic composition of O’Leary et al. and mill into dry solid granules with a reasonable expectation of success. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Moreover, “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982).

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Declaration and Arguments:	Applicant asserts that: “O'Leary actually teaches away from Applicant's claimed invention. Accordingly, neither O'Leary nor its combination with Akella, or Yamamoto 
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
The instant Declaration refers to the Exhibit B and Example 14 neither of which is a comparison with the composition of O’Learly et al. So, while the data has been considered it is not probative.



Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613